Title: Thomas Jefferson to Amos Hamlin, 1 April 1818
From: Jefferson, Thomas
To: Hamlin, Amos


                    
                        
                            Monticello
Apr. 1. 18.
                        
                        I am indebted for your letter of Jan. 12. which was exactly 2½ months in getting to my hands, & brought me the favor of your meteorological observations which bear the marks of great care and accuracy. I believe there is not a single person in this part of our country who attends to this subject, so that I am not able to offer you any thing from others. I kept pretty exact tables for a space of 7. years & then discontinued them. I state below some of the results which may perhaps be acceptable to you with the assurance of my great respect
                        
                            Th: Jefferson
                        
                    
                    
                        
                            
                                
                                therm.
                                fall of rain
                                
                                
                                
                                
                            
                            
                                Jan
                                 36.
                                 3.66
                                      
                                winds
                                
                                
                            
                            
                                Feb
                                 40
                                 3.47
                                
                                N.
                                61
                                .
                            
                            
                                Mar.
                                 46
                                 2.92
                                
                                NE.
                                29
                                
                            
                            
                                Apr.
                                 56½
                                 3.59
                                
                                E
                                15
                                
                            
                            
                                May
                                 61½
                                 5.60
                                
                                SE.
                                16
                                
                            
                            
                                June
                                 72
                                 3.47
                                
                                S.
                                60
                                
                            
                            
                                July
                                 75
                                 6.56
                                
                                S.W.
                                66
                                
                            
                            
                                Aug
                                 73
                                 4.06
                                
                                W.
                                47
                                
                            
                            
                                Sep
                                 67
                                 5.96
                                
                                N.W.
                                71
                                
                            
                            
                                Oct
                                 57
                                 3.40
                                
                                
                                365
                                
                            
                            
                                Nov.
                                 45½
                                 2.92
                                
                                
                                
                                
                            
                            
                                Dec.
                                 37½
                                 1.55
                                
                                
                                
                                
                            
                            
                                 
                                 55½
                                47.22
                                
                                
                                
                                
                            
                        
                        
                        the greatest cold in the 7. years was 5½° above zero
                        the greatest heat was 94½°
                        the average temperature of the 7. years was 55½°
                        our coldest springwater is 54½ when the outer air was is 75°
                        the average of a winter’s snow was 22½ I. covering the ground 22. days.
                    
                